Exhibit 10.31
exhibit1031mchutchiso_image1.jpg [exhibit1031mchutchiso_image1.jpg]




Delivery Date: July 15, 2019




John G. McHutchison



Re:     Transition Services and General Release Agreement
Dear John:
This Transition Services and General Release Agreement (this “Transition
Agreement”), which provides for a Supplemental Release (together with the
general release herein, the “Releases,” and this Transition Agreement and the
Supplemental Release together shall be referred to as the “Agreement”), confirms
the terms and conditions of your voluntary resignation of employment with Gilead
Sciences, Inc. (the “Company”), as well as the benefits the Company will provide
to you in exchange for your consent to be bound by the terms of this Agreement
and your execution of the Releases. If you agree to the terms of this Agreement,
please sign the last page prior to the expiration date set forth below.
Regardless of whether or not you accept this Agreement, you will receive all
earned but unpaid compensation in your final paycheck.
TRANSITION SERVICES AND GENERAL RELEASE AGREEMENT
In exchange for the terms, conditions and releases set forth below, you and the
Company agree as follows:
1.Employment Transition and Separation.
(a)    You acknowledge and agree that you will continue to serve as a full-time,
active employee of the Company through August 2, 2019 (your “Separation Date”),
and your employment relationship with the Company will terminate effective as of
the Separation Date. From the date hereof through the Separation Date, (i) you
shall, in good faith, perform such transitional duties as are reasonably
requested by the Company’s Chief Executive Officer, (ii) you shall continue to
be paid your annual base salary at the rate in effect as of the date hereof, and
(iii) except as set forth below, you shall continue to be eligible to
participate in the Company’s employee benefit plans and programs in which you
participate as of the date hereof. After the Separation Date, you will not
perform any further job duties for the Company or render services to the Company
in any other capacity except as provided in Paragraph 16 below.
(b)    For the avoidance of doubt, the Company may terminate your employment
prior to the Separation Date for Cause, in which case you shall not be entitled
to the Separation Pay Benefit set forth in Paragraph 2 below. For purposes
hereof, “Cause” shall mean your: (i) performance of any act, or failure to
perform any act, in bad faith and to the detriment of the Company; (ii)
dishonesty, intentional misconduct, material violation of any Company policy, or
material breach of any agreement with the Company; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.




--------------------------------------------------------------------------------



John G. McHutchison    Page 2 of 13




(c)    You hereby acknowledge and agree that as of the date hereof (i) you shall
cease to be a participant in the Gilead Sciences, Inc. Severance Plan (the
“Severance Plan”) and the Gilead Sciences, Inc. Retention Program for Executive
Officers (the “Retention Program”) and (ii) you are not entitled to any payments
or benefits under the Severance Plan or Retention Program.
2.    Transition Pay Benefit. If you (i) sign, timely deliver, and do not revoke
this Transition Agreement as described in Paragraph 21 and (ii) sign and timely
deliver the Supplemental Release in the form set forth as Attachment A hereto
(the “Supplemental Release”) on the Separation Date and do not subsequently
revoke the Supplemental Release within the time period set forth therein, the
Company will provide you with a lump sum cash payment in the gross amount of
$1,100,000, less all applicable withholdings and standard deductions (the
“Transition Pay Benefit”), subject to the terms and conditions contained in this
Agreement. The Transition Pay Benefit will be paid to you within five (5)
business days following the Effective Date (as defined in the Supplemental
Release) and will be included on an applicable W-2 Form issued by the Company.
3.    Repayment Obligations. In the event that you breach your obligations set
forth herein (including under Paragraphs 12, 16 and 17), you agree to repay the
Transition Pay Benefit to the Company within sixty (60) days following your
receipt of the Company’s notification requesting such repayment. Notice shall be
deemed effective upon receipt if made by personal delivery or upon deposit if
sent by overnight courier or the U.S. Postal Service.
4.    Cessation of Company Benefits. Your eligibility to participate in the
Company’s employee benefit plans and programs, such as the Company’s 401K plan,
short and long term disability insurance, life insurance, vesting in stock
options, performance shares or restricted stock unit awards, the employee stock
purchase plan, and vacation vesting, is governed by the terms of applicable
award agreements, benefits plans and programs, and will cease in accordance with
those terms. If you participate in the Company’s group health insurance, your
health insurance benefits will cease on the last day of the month in which your
Separation Date falls, subject to your right to continue health insurance for
you and any eligible dependents under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law should
you be eligible to and make a timely election to do so. All of your other
benefits will end on your Separation Date.
5.    Entire Consideration. You agree and acknowledge that the Transition Pay
Benefit constitutes compensation that you would not otherwise be entitled to
receive, now or in the future, and constitutes valuable consideration for the
promises set forth in this Agreement. You agree that the Transition Pay Benefit
will constitute the entire amount of monetary consideration provided to you
under this Agreement, that you do not have any unused vacation time for which
you are entitled to payment, and that you will not seek from the Company or the
Releasees (as defined below) any further compensation or other consideration for
any other claimed obligation, entitlement, damage, cost, or attorneys’ fees in
connection with the matters encompassed by this Agreement. You expressly
acknowledge that you have not asserted against any Releasee (as defined in
Paragraph 6) any allegation or claim related to sexual harassment or sexual
abuse, and therefore, you represent that no portion of the Transition Pay
Benefit is provided to you in settlement or payment for any such allegation or
claim.




--------------------------------------------------------------------------------



John G. McHutchison    Page 3 of 13




6.    Release of Claims. In consideration of the promises and commitments
undertaken herein by the Company, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, you, on behalf of
yourself, your agents, heirs, executors, successors and assigns, hereby release,
discharge, and covenant not to sue the Company, including its parents,
subsidiaries, affiliates, partners, trustees, members, owners, labor
contractors, staffing agencies, and related companies, and all of its and their
respective past and present employees, directors, officers, shareholders,
attorneys, representatives, insurers, agents, successors, predecessors and
assignees, (individually and collectively the “Releasees”) with respect to any
and all actions, causes of action, suits, liabilities, claims, and demands
whatsoever (upon any legal or equitable theory, whether contractual, in tort,
common law, statutory, federal, state, local or otherwise), and each of them,
whether known or unknown, from the beginning of time up to and including the
date you sign this Transition Agreement. The parties intend this release to be
general and comprehensive in nature and to release all claims and potential
claims against the Releasees to the maximum extent permitted at law. Claims
being released include specifically by way of description, but not by way of
limitation, any and all claims:
(a)    arising out of or in any way related to your employment with the Company
or any Releasee, including without limitation claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of
1973, the Rehabilitation Act of 1973, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the
California Fair Employment and Housing Act, the Pregnancy Disability Leave law,
the Family and Medical Leave Act, the California Family Rights Act, the Healthy
Workplace Healthy Family Act of 2014, the Employee Retirement Income Security
Act, as amended, COBRA, the Occupational Safety and Health Act, the Immigration
Reform and Control Act, the Worker Adjustment and Retraining Notification Act of
1988, the Health Insurance Portability and Accountability Act of 1996, the
National Labor Relations Act of 1935, the Fair Labor Standards Act, the
California Labor Code, the Private Attorneys’ General Act (Labor Code§ 2698 et
seq.), any Wage Orders issued by the California Industrial Welfare Commission,
the California Business and Professionals Code, and any similar laws or
regulations of any state, local, or federal governmental entity;
(b)    arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;
(c)    for breach of contract (express or implied), breach of promise, wrongful
discharge, unjust dismissal, retaliation, whistleblowing, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, negligence, and any intentional torts;




--------------------------------------------------------------------------------



John G. McHutchison    Page 4 of 13




(d)    arising out of or in any way related to any restricted stock unit
agreements, stock option agreements or other equity award agreements previously
signed by you;
(e)    for any alleged unpaid wages due, as to which you have considered and
agree that there is a good-faith dispute as to whether such wages are due, and,
based on this good-faith dispute, you release and waive any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in this Agreement;
and
(f)    for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.
The only claims that you are not releasing under this Transition Agreement are
(i) claims for payment under this Transition Agreement, (ii) claims for vested
benefits (including rights under equity awards), (iii) rights to coverage under
indemnification agreements or policies or directors and officers liability
insurance and (iv) claims you may have for violation of any federal, state or
local law that, by operation of law, are not waivable, including but not limited
to unemployment, state disability, and California Labor Code Section 2802. With
regard to Labor Code Section 2802 or similar law of any other state, you
represent and warrant that you have been reimbursed all business expenses and
other expenditures incurred in direct consequence of your duties for the
Company.
This release of claims does not prevent you or the Company or any Releasee from
seeking a binding determination as to the validity of this Agreement or bringing
an action in arbitration to enforce this Agreement.
7.    Waiver of Unknown Claims. You expressly waive any and all rights or
benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consent that this Transition
Agreement shall be given full force and effect according to each and all of its
express terms and conditions, including those relating to unknown and
unsuspected claims, demands and causes of actions, if any. Section 1542 of the
Civil Code states:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You acknowledge that you may later discover claims or facts in addition to or
different to those which you now know or believe to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Transition Agreement, may have materially affected this
settlement. Nevertheless, you waive any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.
8.     Covenant Not to Sue. As to any claim released under the Releases, you
specifically agree and acknowledge that: (a) such claims, including those you
have or might have pertaining to your employment with any Releasee, or
separation of employment from any Releasee, or pertaining to any Releasee’s
employment practices arising under any municipal, state, or federal law, are




--------------------------------------------------------------------------------



John G. McHutchison    Page 5 of 13




completely released; and (b) you have not filed or initiated any complaints,
charges, claims, or causes of action against any Releasee with any municipal,
state, or federal government agency or court directly or indirectly related to
your employment with Company, which includes, for the sake of clarity, claims of
sexual assault, or workplace harassment or discrimination based on sex, or
failure to prevent an act of workplace harassment or discrimination based on
sex, or an act of retaliation against a person for reporting harassment or
discrimination based on sex. You agree not to reargue, reinstitute, refile,
appeal, renew, or seek reconsideration or any kind of judicial review of any of
the claims released under this Agreement in any court or other legal forum
whatsoever, nor shall any other court actions, suits, appeals or other legal
proceedings of any type be pursued or filed that are connected in any fashion to
your employment with the Company or to your separation from employment. For the
sake of clarity, this covenant not to sue does not prevent you from seeking a
binding determination as to the validity of this Agreement or from engaging in
any protected activity described in Paragraph 9, nor does it cover any claim not
released under the Releases.
9.    Protected Activity. Nothing in this Agreement shall be construed to
prohibit you from engaging in any protected or concerted activity, or filing a
complaint or charge with, or participating in any investigation or proceeding
conducted by, or providing information to or otherwise assisting the Equal
Employment Opportunity Commission, Department of Fair Employment and Housing,
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state, or local governmental agency or commission (“Government Agencies”). By
signing this Agreement you agree to waive your right to recover individual
relief based on any claims asserted in such a complaint or charge; provided,
however, that nothing in this Agreement limits your right to receive an award
for information you provide to any Government Agencies that are authorized to
provide monetary or other awards to eligible individuals who come forward with
information that leads to an agency enforcement action. You further understand
that this Agreement does not limit your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any of the Government Agencies, including providing
documents or other information, without notice to the Company, nor does it limit
your ability to disclose factual information relating to a claim filed in a
civil action or a complaint filed in an administrative action regarding sexual
assault, or workplace harassment or discrimination based on sex, or failure to
prevent an act of workplace harassment or discrimination based on sex, or an act
of retaliation against a person for reporting harassment or discrimination based
on sex. Should any charge or action be filed on your behalf involving claims
released by the Releases, you agree to promptly inform the relevant agency,
court, or arbitral forum that any individual claims you might otherwise have had
have been released.
10.    No Admission of Liability. Neither this Agreement, nor anything contained
in it, shall constitute or shall be used or construed as an admission or as
evidence of any liability or wrongdoing. Neither this Agreement, nor anything
contained in it, shall be introduced in any proceeding except to enforce this
Agreement or to defend against any claim relating to the subject matter of the
release contained herein or as required by court order, subpoena or other legal
process, and such introduction under these exceptions shall be pursuant to an
appropriate order protecting its confidentiality.




--------------------------------------------------------------------------------



John G. McHutchison    Page 6 of 13




11.    Confidentiality. [Intentionally omitted]
12.    Non-Solicitation of Employees. You agree not to interfere with the
Company’s business by soliciting, or causing or encouraging another person to
solicit, any employee of the Company to terminate or cease his or her employment
with the Company for a period from the Separation Date through twelve (12)
months after either your Separation Date or the Effective Date of the
Supplemental Release, whichever is later, provided that general solicitation
through a public medium not directly or indirectly targeted at employees of the
Company shall not be considered a breach of this Paragraph 12.
13.     Governing Law and Venue. The rights and obligations of you and the
Company will be construed and enforced in accordance with, and will be governed
by, the laws of the State of California, without regard to principles of
conflict of laws. Any dispute or claim arising out of or in connection with this
Agreement or relating in any way to your employment, including any dispute
regarding the enforceability, interpretation, construction or breach of this
Agreement, will be resolved exclusively by binding arbitration in accordance
with the then-applicable JAMS rules, policies, and/or procedures for
employment-related disputes provided, however, that any claims, which by law may
not be submitted to arbitration are not covered by this arbitration provision.
This means that both you and the Company give up the right to have any dispute
decided in court by a jury; instead, a neutral arbitrator whose decision is
final and binding will resolve it, subject to judicial review as provided by
law. Furthermore, any such dispute or claim shall be brought in an individual
capacity, and not as a plaintiff or class member in any purported or actual
class or collective action proceeding except where applicable law prohibits a
class or collective action waiver. A copy of the JAMS Employment Arbitration
Rules and Procedures can be found online at
www.jamsadr.com/rules-employment-arbitration/. There will be one arbitrator
appointed in accordance with said rules. The arbitrator will conduct any
arbitration consistent with the rules. The arbitrator will have the authority to
determine the arbitrability of any dispute between the parties. The arbitrator
will have the authority to award attorneys’ fees to the prevailing party
pursuant to statute or this Agreement as described below in Paragraph 24. If
there is a dispute as to who is the prevailing party in the arbitration, the
arbitrator will decide this issue. The Federal Arbitration Act shall govern the
enforceability of this arbitration agreement.
14.    Confidentiality Agreement. You acknowledge that you signed an Employee
Confidential Information and Invention Assignment Agreement (“CIIA”) in
connection with your employment with the Company, and that your obligations to
protect the Company’s confidential and proprietary information, and prevent the
disclosure of any such information in your possession, are continuing and
survive the termination of your employment with the Company. You understand that
the Company may not hold you criminally or civilly liable under any Federal or
State trade secret law or any agreement for the disclosure of a trade secret
that is made: (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, provided that such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of law, or (b) in a complaint or other document filed in a lawsuit or
other proceeding, provided that such filing is made under seal.




--------------------------------------------------------------------------------



John G. McHutchison    Page 7 of 13




15.    Neutral Reference. The Company agrees that if it is asked for a
reference, it will respond that pursuant to Company policy, the Company can only
provide your name, your position, the dates of your employment and, with written
authorization from you, your salary and will provide only such information in
response to a request for a reference. Such inquiries should be directed to HR
Answer at 650-522-5511 or e-mail HR.Answer@gilead.com.
16.    Cooperation. You agree to provide reasonable information when requested
by the Company about subjects you worked on during your employment. You further
agree to cooperate fully with the Company to facilitate an orderly transition of
your job responsibilities to person(s) designated by the Company. You agree
that, as requested by the Company or its counsel, you will fully cooperate with
the Company and its counsel in any formal or informal inquiry, investigation,
disciplinary or other proceeding initiated by any government agency. You further
agree to fully cooperate with the Company and its counsel in both the pursuit or
prosecution of any claim or right the Company may hold against others for
damages or relief and in defending the Company against any pending or future
claims, complaints or actions brought against the Company, including but not
limited to regulatory actions, administrative proceedings, arbitration claims or
lawsuits, as well as any independent investigations by the Board of Directors of
the Company (“Board”) in conjunction with a stockholder demand. In this regard,
you agree that you will promptly provide all information or documents you may
possess relevant to the subject matter of any inquiry, and that you will testify
truthfully and with complete candor in connection with any such matter. Nothing
in this Agreement shall require you to act in an unlawful manner. For any
services provided under this paragraph after December 31, 2019, Company shall
pay you an hourly rate based on your Base Salary at the Separation Date, as set
forth on Attachment B.
17.    Non-Disparagement. Other than in connection with filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or other
comparable federal, state, or local governmental agency or commission, under a
valid subpoena or court order to do so, or when constituting protected activity
described in Paragraph 9, for a period of twelve months following the Separation
Date, you will not publicly criticize, denigrate, or otherwise disparage the
Company, or any other Releasee, or any of their products, processes, policies,
practices, standards of business conduct, or areas of research, or counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company or any Releasee. For a period of twelve months
following the Separation Date, the Company agrees its senior management and
members of the Board shall not publicly criticize, denigrate, or otherwise
disparage you.
18.    Integration and Amendment. This Agreement, including the Releases,
collectively, constitute and contain the entire agreement and understanding
between the parties concerning the subject matters specifically addressed
herein, including but not limited to eligibility for and payment of severance or
separation benefits, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral. This Agreement,
however, does not modify, amend or supersede written Company agreements that are
consistent with enforceable provisions of this Agreement, and any other
agreements regarding intellectual property, invention assignment and
confidentiality, including but not limited to any confidentiality agreements




--------------------------------------------------------------------------------



John G. McHutchison    Page 8 of 13




previously signed by you. Any CIIA is herein incorporated by reference and
remain fully enforceable as part of this integrated document; provided that the
Non-Solicitation in Section 5 of the CIIA shall be deleted. Except for any
changes that the Company may make with respect to Section 409A as set forth in
Paragraph 23 of this Transition Agreement, this Agreement can only be changed or
modified by another written agreement signed by you and an authorized executive
officer of the Company.
19.    Severability. If any provision of this Agreement or the application
thereof is held invalid, such invalidation will not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.
20.    Execution and Copies. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.
21.    Knowing and Voluntary Agreement. You expressly recognize and agree that,
by entering into this Agreement, you are waiving any and all rights or claims
that you may have arising under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act of 1990, which have arisen
on or before the date you execute this Agreement. By your signature below, you
understand and agree that:
(a)To accept this Transition Agreement, you must sign, date, and return this
Transition Agreement to the Company’s Executive Vice President and General
Counsel at the address set forth below by 5:00 p.m. on August 5, 2019, which is
at least twenty-one (21) full calendar days from the Delivery Date. You have
twenty-one (21) full calendar days within which to consider this Transition
Agreement before executing it. You are free to sign this Transition Agreement in
less than 21 days if you wish but you understand that if you take fewer than 21
days to review and sign this Transition Agreement, you knowingly and voluntarily
waive your right to review for the full 21-day period. Once you have accepted,
signed, and dated, this Transition Agreement, please return it to the Company’s
Executive Vice President and General Counsel at the address below:


Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Brett.Pletcher@gilead.com


(b)Unless more time is required by applicable law or as set forth below, you
have seven (7) calendar days within which to revoke this Transition Agreement
after it is executed by you (the “Revocation Period”). Any such revocation shall
be in writing and shall be sent by certified mail to:






--------------------------------------------------------------------------------



John G. McHutchison    Page 9 of 13




Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Brett.Pletcher@gilead.com
Your written revocation must be postmarked on or before the end of the seventh
(7th) day after you initially signed the Agreement, provided, however, that the
expiration of the Revocation Period and deadline to submit your written
revocation will be extended to the next business day after such Revocation
Period expires should the 7th day fall on a Saturday, Sunday, or holiday
recognized by the U.S. Postal Service, or if a revocation period longer than
seven (7) calendar days is required under applicable law. If you revoke this
Transition Agreement and/or the Supplemental Release, your employment
termination as of the Separation Date will remain in effect; however, you will
not be entitled to the Transition Pay Benefit offered in this Agreement.
(c)You have carefully read and fully understand all of the provisions of this
Agreement and are hereby advised to consult with legal counsel.
(d)You are, through this Agreement, releasing the Company from any and all
claims you may have against the Company consistent with the terms of this
Agreement; provided, however, that you understand that rights or claims that may
arise after the date of signing are not waived.
(e)You knowingly and voluntarily agree to all of the terms set forth in this
Transition Agreement.
(f)You knowingly and voluntarily intend to be legally bound by the terms set
forth in this Agreement.
(g)If you revoke either of the Releases, the provisions of Paragraph 2 of this
Transition Agreement shall not be effective or enforceable. Regardless of
whether you revoke the Releases in the time periods specified therein, the
Transition Agreement as it relates to all matters other than the Releases shall
become effective on the date you sign it.
22.    Return of Property. On or before the Separation Date, and as a condition
precedent to your receipt of the Transition Pay Benefit, you will return to the
Company any and all Company property, including, but not limited to, documents
(in whatever paper or electronic form they exist), things relating to the
business of the Company or containing confidential information and all
intellectual, electronic and physical property belonging to the Company that is
in your possession or control, including but not limited to any Company
computer, laptop, cell phone, tablet, office keys, credit card, entry cards, and
identification badges.




--------------------------------------------------------------------------------



John G. McHutchison    Page 10 of 13




23.         Deferred Compensation Tax Consequences. All payments and benefits
described in this Agreement are intended to comply with the requirements of
Section 409A or an exemption therefrom; provided, however, that the Company does
not warrant or guarantee such compliance. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A. You
shall not have any right to make any election regarding the time or form of any
payment due under the terms of this Agreement. In the event that any change to
this Agreement or any additional terms are required to comply with Section 409A
(or an exemption therefrom), the parties shall cooperate and use reasonable
efforts to modify the terms of this Agreement to comply with Section 409A while
preserving the economic benefits hereunder to the extent possible. Furthermore,
neither the Company nor its counsel has made any representations regarding the
taxability of the monetary consideration to be made by the Company pursuant to
this Agreement. You understand and expressly agree that in the event any income
or other taxes, including any interest and/or penalties, are determined to be
owed by you on any portion of the payments made hereunder, you are solely
responsible for the payment of such amounts, and you agree that you shall fully
indemnify the Company for any taxes, penalties, interests, fees, costs and other
damages incurred or paid by the Company related to the taxability of the
payments made hereunder. Company agrees to notify you within a reasonable time
period regarding any payments sought from it for such alleged taxes, penalties,
interest, fees, costs and/or other damages related to the taxability of payments
made by it pursuant to this Agreement so that you will have a reasonable
opportunity to defend against such claims.
24.    Attorneys’ Fees and Costs. In the event that either the Company or you
bring an action to enforce this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the cost of arbitration
and all reasonable attorneys’ fees incurred in connection with such an action.






--------------------------------------------------------------------------------



John G. McHutchison    Page 11 of 13




To accept these terms, please sign and date below and return this Agreement as
set forth above. The offer of this Agreement shall expire at 5:00 p.m. on August
5, 2019, which is at least the twenty-first (21st) calendar day after the
Delivery Date.


Sincerely,
/s/ Brett A. Pletcher    
Brett A. Pletcher
Title: Executive Vice President and General Counsel




PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
I have read and understood the foregoing Transition Services and General Release
Agreement, have been advised to and have had the opportunity to discuss it with
anyone I desire, including an attorney of my own choice, and I accept and agree
to its terms, acknowledge receipt of a copy of the same and the sufficiency of
the Transition Pay Benefit described above, and hereby execute this Transition
Services and General Release Agreement voluntarily and with full understanding
of its consequences.


/s/ John G. McHutchison            July 15, 2019                    
John G. McHutchison             Date
                        








--------------------------------------------------------------------------------




Attachment A




PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


SUPPLEMENTAL RELEASE OF CLAIMS


This Supplemental Release (this “Supplemental Release”), is made between John G.
McHutchison (“McHutchison”) and Gilead Sciences, Inc. (“Gilead”) pursuant to the
Transition Services and General Release Agreement by and between McHutchison and
Gilead (the “Transition Agreement”), and is effective on the Effective Date set
forth in Paragraph 2 of this Supplemental Release.


1.
McHutchison’s Release of Claims.

(a)    General Release. In consideration of the promises and commitments
undertaken by Gilead in the Transition Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which McHutchison hereby
acknowledges, McHutchison, on behalf of himself, his agents, heirs, executors,
successors and assigns, hereby releases, discharges, and covenants not to sue
Gilead, including its parents, subsidiaries, affiliates, partners, trustees,
members, owners, labor contractors, staffing agencies, and related companies,
and all of its and their respective past and present employees, directors,
officers, shareholders, attorneys, representatives, insurers, agents,
successors, predecessors and assignees, (individually and collectively the
“Releasees”) with respect to any and all actions, causes of action, suits,
liabilities, claims, and demands whatsoever (upon any legal or equitable theory,
whether contractual, in tort, common law, statutory, federal, state, local or
otherwise), and each of them, whether known or unknown, from the beginning of
time up to and including the date McHutchison executes this Supplemental
Release. McHutchison and Gilead intend this release to be general and
comprehensive in nature and to release all claims and potential claims against
the Releasees to the maximum extent permitted at law. Claims being released
include specifically by way of description, but not by way of limitation, any
and all claims:
(i)arising out of or in any way related to McHutchison’s employment with Gilead
or any Releasee, including without limitation claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of
1973, the Rehabilitation Act of 1973, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the
California Fair Employment and Housing Act, the Pregnancy Disability Leave law,
the Family and Medical Leave Act, the California Family Rights Act, the Healthy
Workplace Healthy Family Act of 2014, the Employee Retirement Income Security
Act, as amended, the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the Occupational Safety and Health Act, the Immigration Reform and
Control Act, the Worker Adjustment and Retraining Notification Act of 1988, the
Health Insurance Portability and Accountability Act of 1996, the National Labor
Relations Act of 1935, the Fair Labor Standards Act, the California Labor Code,
the Private Attorneys’ General Act (Labor Code§ 2698 et seq.), any Wage Orders
issued by the California Industrial Welfare Commission, the


A-1



--------------------------------------------------------------------------------



Attachment B




California Business and Professionals Code, and any similar laws or regulations
of any state, local, or federal governmental entity;
(ii)arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;
(iii)for breach of contract (express or implied), breach of promise, wrongful
discharge, unjust dismissal, retaliation, whistleblowing, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, negligence, and any intentional torts;
(iv)arising out of or in any way related to any restricted stock unit
agreements, stock option agreements or other equity award agreements previously
signed by McHutchison;
(v)for any alleged unpaid wages due, as to which McHutchison has considered and
agree that there is a good-faith dispute as to whether such wages are due, and,
based on this good-faith dispute, McHutchison releases and waives any and all
claims regarding any alleged unpaid wages and any corresponding penalties,
interest, or attorneys’ fees, in exchange for the consideration provided in the
Transition Agreement; and
(vi)for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.
The only claims that McHutchison is not releasing under this Supplemental
Release are (i) claims for payment under the Transition Agreement, (ii) claims
for vested benefits (including rights under equity awards), (iii) rights to
coverage under indemnification agreements or policies or directors and officers
liability insurance and (iv) claims McHutchison may have for violation of any
federal, state or local law that, by operation of law, are not waivable,
including but not limited to unemployment, state disability, and California
Labor Code Section 2802. With regard to Labor Code Section 2802 or similar law
of any other state, McHutchison represents and warrants that McHutchison has
been reimbursed all business expenses and other expenditures incurred in direct
consequence of McHutchison’s duties for Gilead.
This Supplemental Release does not prevent McHutchison or Gilead or any Releasee
from seeking a binding determination as to the validity of this Supplemental
Release or the Transition Agreement or bringing an action in arbitration to
enforce this Supplemental Release or the Transition Agreement.
(b)    Waiver of Unknown Claims. McHutchison expressly waives any and all rights
or benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consents that this Supplemental
Release and the Transition Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including


A-2



--------------------------------------------------------------------------------



Attachment B




those relating to unknown and unsuspected claims, demands and causes of actions,
if any. Section 1542 of the Civil Code states:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
McHutchison acknowledges that McHutchison may later discover claims or facts in
addition to or different to those which McHutchison now knows or believes to
exist with respect to the subject matter of this Supplemental Release and the
Transition Agreement and which, if known or suspected at the time of executing
this Supplemental Release, may have materially affected this settlement.
Nevertheless, McHutchison waives any right, claim or cause of action that might
arise as a result of such different or additional claims or facts.
(c)    Covenant Not to Sue. As to any claim released under the Releases,
McHutchison specifically agrees and acknowledges that: (a) such claims,
including those McHutchison has or might have pertaining to McHutchison’s
employment with any Releasee, or separation of employment from any Releasee, or
pertaining to any Releasee’s employment practices arising under any municipal,
state, or federal law, are completely released; and (b) McHutchison has not
filed or initiated any pending complaints, charges, claims, or causes of action
against any Releasee with any municipal, state, or federal government agency or
court directly or indirectly related to McHutchison’s employment with Gilead
which includes, for the sake of clarity, claims of sexual assault, or workplace
harassment or discrimination based on sex, or failure to prevent an act of
workplace harassment or discrimination based on sex, or an act of retaliation
against a person for reporting harassment or discrimination based on sex.
McHutchison agrees not to reargue, reinstitute, refile, appeal, renew, or seek
reconsideration or any kind of judicial review of any of the claims released
under this Agreement in any court or other legal forum whatsoever, nor shall any
other court actions, suits, appeals or other legal proceedings of any type be
pursued or filed that are connected in any fashion to McHutchison’s employment
with Gilead or to McHutchison’s separation from employment. For the sake of
clarity, this covenant not to sue does not prevent McHutchison from seeking a
binding determination as to the validity of this Supplemental Release or from
engaging in any protected activity described in Paragraph 1(d), nor does it
cover any claim not released under this Supplemental Release.
(d)    Protected Activity. Nothing in this Agreement shall be construed to
prohibit McHutchison from engaging in any protected or concerted activity, or
filing a complaint or charge with, or participating in any investigation or
proceeding conducted by, or providing information to or otherwise assisting the
Equal Opportunity Employment Commission, Department of Fair Employment and
Housing, National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state, or local governmental agency or commission (“Government Agencies”). By
signing this Agreement McHutchison agrees to waive McHutchison’s right to
recover individual relief based on any claims asserted in such a complaint or
charge; provided, however, that nothing in this Agreement limits McHutchison’s
right to receive an award for information McHutchison provide to any Government
Agencies that are authorized to provide monetary or other awards to eligible
individuals who come


A-3



--------------------------------------------------------------------------------



Attachment B




forward with information that leads to an agency enforcement action. McHutchison
further understands that this Agreement does not limit McHutchison’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any of the Government
Agencies, including providing documents or other information, without notice to
Gilead, nor does it limit McHutchison’s ability to disclose factual information
relating to a claim filed in a civil action or a complaint filed in an
administrative action regarding sexual assault, or workplace harassment or
discrimination based on sex, or failure to prevent an act of workplace
harassment or discrimination based on sex, or an act of retaliation against a
person for reporting harassment or discrimination based on sex. Should any
charge or action be filed on McHutchison’s behalf involving claims released by
the Releases, McHutchison agrees to promptly inform the relevant agency, court,
or arbitral forum that any individual claims McHutchison might otherwise have
had have been released.
(e)    Knowing and Voluntary Agreement. McHutchison expressly recognizes and
agrees that, by entering into this Agreement, McHutchison is waiving any and all
rights or claims that McHutchison may have arising under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act of
1990, which have arisen on or before the date McHutchison executes this
Agreement.
2.
Revocation and Effective Date.

(a)    McHutchison acknowledges that McHutchison has carefully read and fully
understands all of the provisions of this Supplemental Release and is hereby
advised to consult with legal counsel. McHutchison acknowledges that McHutchison
has twenty-one (21) full calendar days within which to consider this
Supplemental Release before executing it. McHutchison is free to sign this
Supplemental Release in less than 21 days, but should McHutchison take fewer
than 21 days to review and sign this Supplemental Release, McHutchison knowingly
and voluntarily waives McHutchison’s right to review for the full 21-day period.
McHutchison further acknowledges that unless more time is required by applicable
law or as set forth below, McHutchison has seven (7) calendar days within which
to revoke this Supplemental Release after it is executed by McHutchison (the
“Revocation Period”). Any such revocation shall be in writing and shall be sent
by certified mail to:
Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Brett.Pletcher@gilead.com
McHutchison’s written revocation must be postmarked on or before the end of the
seventh (7th) day after McHutchison initially signed the Supplemental Release,
provided, however, that the expiration of the Revocation Period and deadline to
submit the written revocation will be extended to the next business day after
such Revocation Period expires should the 7th day fall on a Saturday, Sunday, or
holiday recognized by the U.S. Postal Service, or if a revocation period longer
than seven (7) calendar days is required under applicable law. If McHutchison
revoke this Supplemental Release,


A-4



--------------------------------------------------------------------------------



Attachment B




McHutchison will not be entitled to the Transition Pay Benefit (as defined in
the Transition Agreement). If McHutchison does not revoke this Supplemental
Release in the time specified above, the Supplemental Release shall become
effective once the Revocation Period expires (the “Effective Date”).
(b)    This Supplemental Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.
(c)    This Supplemental Release was entered into in California and the rights
and obligations of McHutchison and Gilead will be construed and enforced in
accordance with, and will be governed by, the laws of the State of California,
without regard to principles of conflict of laws.
3.Integration.
This Supplemental Release shall constitute a part of the Transition Agreement
entered into by and between Gilead and McHutchison, which collectively
constitute and contain the entire agreement and understanding between the
parties concerning the subject matters specifically addressed herein, including
but not limited to eligibility for and payment of severance or separation
benefits, and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral. Except as otherwise set forth in
this Supplemental Release, this Supplemental Release shall be governed by the
terms and conditions of the Transition Agreement.
I have read and understood the foregoing Supplemental Release, have been advised
to and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Supplemental Release voluntarily and
with full understanding of its consequences.


EXECUTED this 15th day of July, 2019, at Foster City, California.


_________________________________
John G. McHutchison


EXECUTED this 15th day of July 2019, at Foster City, California.


Gilead Sciences, Inc.

By:     _____________________________________    
Brett A. Pletcher
Executive Vice President and General Counsel




A-5



--------------------------------------------------------------------------------




Attachment B








John G. McHutchison Hourly Rate


For purposes of Paragraph 16 of that Transition Service Agreement by and between
John G. McHutchison and Gilead Sciences, Inc. (the “Company”), the hourly rate
of compensation shall be $493.


B-1

